DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After-Final Amendment
Applicant has submitted an AFCP Request on 05 JULY 2022.  In the claim set, Applicant has amended Claims 1, 3 and 9-10 to further define the inventions and Claims 1, 3, 4 and 9-10 are currently pending.  Examiner has considered these amendments to the claims and has reconsidered. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In the newly submitted claim set, Applicant has further defined the invention.  In Claim 1, the amendment to the annular seal that ‘is made of an elastomer formed on protruding from at least one of the second surface of the flow passage plate and fourth surface of the flat plate’ is not found or suggested in LIU.  In the previous Office Action, the Examiner has interpreted the gasket layer 20 to read on the flat plate to close the recess as well as the annular seal.  LIU does not teach or suggest the annular seal protruding from  the gasket layer 20 and the flat gasket layer 20 cannot be both the flat plate and the annular seal that protrudes from at least one of the second surface of the flow passage plate and the fourth surface of the flat plate.  Claim 1 is allowable. 
In Claim 9, the addition of the pins inserted through the first fixing through-holes and the second fixing through-holes so as to fasten the flat plate and the flow passage plate together is not found or suggested in the LIU. Claim 9 depends indirectly from Claim 1 and is also considered to be allowable. 
In regards to Claim 10, this claim is now in independent form and includes most limitations from Claim 1 and asserts that LIU does not teach both a flat plate as well as an annular seal as discussed above and that both  the gasket layer and the card are transparent so that when viewed from above the liquid in the flow passage can be easily observed.  LIU makes no suggestion that the gasket layer may be made of a transparent material.  
The Examiner has updated the search and is unable to provide a rejection which fairly teaches or suggests the claimed invention. 
Claims 1, 3, 4 and 9-10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797